Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 5, and 11-14 are allowable because the combined prior art while teaching a cold spray gun comprising the combined features of a main body, a raw material powder feeding nozzle configured to spray heated raw material powder carried on a carrier gas therefrom by supersonic flow together with a heated working gas, the main body having a chamber containing the raw material powder feeding nozzle, a cold spray nozzle in communication with the raw material powder feeding nozzle at a chamber outlet on a cold spray nozzle connection side of the chamber, a gas heating pipe arranged inside the chamber, the gas heating pipe comprising a heating resistor to provide resistance heating by being energized providing heated working gas flowing into an interior of the gas heating pipe being heated by the heating resistor in the chamber, the gas heating pipe comprising a coil heater including a working gas flow passage formed in the interior of the gas heating pipe, the combined prior art does NOT teach or suggest the gas heating pipe configured to open and direct heated working gas to flow in an axial direction of the chamber toward the raw material powder feeding nozzle and direct the heated working gas to flow toward a working gas inlet side end of the chamber which is opposite the cold spray nozzle connection side of the chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/13/2022